Rh WH WN

SD WN

10
1

12
13

14
15
16
17
18
19
20
21
22
23
24
25
26

_ ALLSTATE INDEMNITY COMPANY, a

Case 2:18-cv-00622-JLR Documenti17-1 Filed 07/25/19 Page 1 of 3

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STEPHEN LEIFER and KATHRYN LEIFER,
a married couple,

NO.: 2:18-cv-00622-JLR
Plaintiffs,
ORDER OF DISMISSAL

Vv.

 

foreign corporation,

Defendant.

 

 

 

 

The parties having stipulated that Plaintiffs’ claims against Defendant Allstate Indemnity
Company in the above-entitled matter be dismissed with prejudice and without additional fees,
costs, or payments of any other sums of any kind or description; and the Court being fully advised
in the premises; now, therefore,

IT IS HEREBY ORDERED that the above-entitled matter be and the same is dismissed

with prejudice and without costs.

ORDER OF DISMISSAL - LAW OFFICES.OF
(No. 2:18-cv-00622-JLR)- 1 MILLS. MEYERS SWARTLING P.S.

1000 SECOND AVENUE, 30TH FLOOR
SEATTLE, WASHINGTON 98104-1064
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

 
CoO ST DN

‘©

i
12
13
14

15 |

16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00622-JLR Document17-1 Filed 07/25/19 Page 2 of 3

Dated: Suly 25° 2019.

 

 

HONORABLE JAMES L. ROBART

Presented by:

KILMER VOORHEES & LAURICK PC MILLS MEYERS SWARTLING P.S.
Attorneys for Defendant Attorneys for Plaintiffs

By: s/Robert S. May per email authority By: _s/Kasey D. Huebner

Robert S. May Bruce Winchell
WSBA No. 36116 WSBA No. 14582
Email: Rmay@kilmerlaw.com bwinchell@millsmeyers.com

Kasey D. Huebner
WSBA No. 32890
khuebner@millsmeyers.com

ORDER OF DISMISSAL LAW OFFICES OF
(No. 2:18-cv-00622-JLR)- 2 MILLS MEYERS SWARTLING P.S.

1000 SECOND AVENUE, 30TH FLOOR
SEATTLE, WASHINGTON 98104-1064
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

 
bh Ww bd

IN A

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00622-JLR Document17-1 Filed 07/25/19 Page 3 of 3

CERTIFICATE OF SERVICE
1 certify that I electronically filed the foregoing document with the Clerk of the Court
using the CM/ECF system which will send notification of such filing to:

Robert S. May rmay@kilmerlaw.com; chicks@kilmerlaw.com

DATED: July 25, 2019 at Seattle, Washington.

s/Anna Armitage
Legal Assistant

ORDER OF DISMISSAL LAW OFFICES OF
(No. 2:18-cv-00622-JLR)- 3 MILLS MEYERS SWARTLING P.S.
: 1000 SECOND AVENUE, 30TH FLOOR
SEATTLE, WASHINGTON 98104-1064
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343 ;

 
